to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                   Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                   inquiry must be shown.          Strickland v. Washington, 466 U.S. 668, 697
                   (1984).
                                 First, appellant claimed counsel was ineffective for failing to
                   file a motion to have the victim undergo a psychological evaluation.
                   Appellant failed to demonstrate deficiency or prejudice. Appellant's initial
                   counsel filed such a motion and was in the midst of litigating it when he
                   withdrew and Jackson was appointed to replace him. Because the motion
                   was still pending, Jackson was not unreasonable in not filing a new
                   motion. We therefore conclude that the district court did not err in
                   denying this claim.
                                 Second, appellant claimed counsel was ineffective for failing to
                   impeach the victim with her criminal record and prior false accusations of
                   sexual assault. Appellant failed to demonstrate deficiency or prejudice.
                   Because no evidentiary hearings were held between his appointment and
                   appellant's guilty plea, counsel had no opportunity or need to impeach the
                   victim. We therefore conclude that the district court did not err in denying
                   this claim.
                                 Third, appellant claimed counsel was ineffective for failing to
                   reinstate appellant's bond. Appellant failed to demonstrate deficiency or
                   prejudice. An attorney has no authority to reinstate a bond. Further,
                   counsel successfully moved to have bail reset after appellant was taken
                   back into custody. We therefore conclude that the district court did not err
                   in denying this claim.



SUPREME COURT
        OF
     NEVADA
                                                                2
(0) I947A


      EVNIFLIF I                     131-
                                       7W-14S-; '',E
                                                  -r,02511111ZWI'`
                                 Fourth, appellant claimed counsel was ineffective because he
                  had a conflict of interest and because he made appellant accept the State's
                  plea offer. Appellant failed to demonstrate deficiency or prejudice because
                  he failed to support these claims with specific facts that, if true, would
                  have entitled him to relief. See Hargrove v. State, 100 Nev. 498, 502-03,
                  686 P.2d 222, 225 (1984) (holding that "bare" or "naked" claims are
                  insufficient to grant relief). To the extent appellant claimed that counsel's
                  failure to reinstate his bond forced appellant to accept the plea offer, his
                  claim failed for the reasons stated above. We therefore conclude that the
                  district court did not err in denying these claims.
                                 Next, appellant raised two claims of ineffective assistance of
                  appellate counsel. To prove ineffective assistance of appellate counsel, a
                  petitioner must demonstrate (a) that counsel's performance was deficient
                  in that it fell below an objective standard of reasonableness and (b)
                  resulting prejudice such that the omitted issue would have a reasonable
                  probability of success on appeal.     Kirksey, 112 Nev. at 998, 923 P.2d at
                  1114. Appellate counsel is not required to—and will be most effective
                  when he does not—raise every non-frivolous issue on appeal.           Jones v.
                  Barnes, 463 U.S. 745, 751 (1983), as limited by Smith v. Robbins, 528 U.S.
                  259, 288 (2000); Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953
                  (1989). Both components of the inquiry must be shown. Strickland, 466
                  U.S. at 697.
                                 First, appellant claimed counsel was ineffective for failing to
                  raise the bail-revocation issue. Appellant failed to demonstrate deficiency
                  or prejudice. Because counsel successfully moved to have bail reset and
                  appellant did not allege that he was denied presentence credit for the time


SUPREME COURT
        OF
     NEVADA


(0) 1947A     •
                he was in custody after his bail was revoked, he failed to demonstrate a
                reasonable probability of a different outcome on appeal. See generally
                Application of Knast, 96 Nev. 597, 614 P.2d 2 (1980) (recognizing a right to
                have bail set); Anglin v. State, 90 Nev. 287, 292, 525 P.2d 34, 37 (1974)
                (holding that a defendant unable to post bail has a right to credit for time
                spent in county jail awaiting adjudication). We therefore conclude that
                the district court did not err in denying this claim.
                            Second, appellant claimed counsel was ineffective for failing to
                argue that the district court violated the Confrontation Clause when it did
                not state its reasons for imposing the sentence it did. Appellant failed to
                demonstrate deficiency or prejudice. The Confrontation Clause does not
                apply to sentencing hearings. Summers v. State, 122 Nev. 1326, 1332-33,
                148 P.3d 778, 782-83 (2006). Further, even if it did, it would not convey
                any right to hear a court's rationale for a sentence imposed. See U.S.
                Const. amend. VI ("In all criminal prosecutions, the accused shall enjoy
                the right. . . to be confronted with the witnesses against him." (emphasis
                added)). Finally, appellant's claim was belied by the record because the
                district court did announce its reasons at a subsequent hearing on
                appellant's motion to reconsider the sentence. See Hargrove, 100 Nev. at
                502-03, 686 P.2d at 225. We therefore conclude that the district court did
                not err in denying this claim.
                            Appellant also claimed that his guilty plea was invalid.
                Specifically, he claimed that the district court "might have suborned"
                actions of counsel and the State in revoking his bail to force the plea
                negotiations. A guilty plea is presumptively valid, and appellant carried
                the burden of establishing that the plea was not entered knowingly and


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                   intelligently. Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986);
                   see also Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519, 521 (1994). In
                   determining the validity of a guilty plea, this court looks to the totality of
                   the circumstances. State v. Freese, 116 Nev. 1097, 1105, 13 P.3d 442, 448
                   (2000); Bryant, 102 Nev. at 271, 721 P.2d at 367.
                                  Appellant failed to demonstrate that his guilty plea was
                   invalid. First, appellant did not state how simply being in custody could
                   force his agreement to a plea offer. Second, appellant acknowledged in his
                   guilty plea agreement and during his plea colloquy that he was entering
                   his plea freely, voluntarily, and without threat or force. Finally, the
                   district court revoked appellant's bail because appellant allegedly made
                   death threats against the deputy district attorney prosecuting his case,
                   and, although appellant denied threatening to kill anyone, he admitted
                   that he said he would "hurt somebody." We therefore conclude that the
                   district court did not err in denying this claim.
                                  Finally, appellant claimed that the State had insufficient
                   evidence to convict, that there was a conspiracy regarding his family court
                   case, that he was denied the right to a fair trial and impartial jury, and
                   that the district court judge was biased and engaged in misconduct. These
                   claims were outside the scope of claims permissible in a post-conviction
                   petition for writ of habeas corpus challenging a judgment of conviction
                   based on a guilty plea. See NRS 34.810(1)(a). We therefore conclude that
                   the district court did not err in denying his petition.
                   Post-conviction petition for a writ of habeas corpus (credits)
                                  In his petition, filed on February 17, 2012, appellant
                   challenged the computation of time he has served, claiming he was


SUPREME COURT

        OF
     NEVADA
                                                          5
(0) 1947A


                OHNON 1-W- :"44.,=:11FTISTWIPAILWtW                    1411MailikeTERSEM            ENE
                       entitled to additional statutory credits. Appellant failed to serve his
                       petition on the officer by whom he was confined and on the Attorney
                       General. NRS 34.730(2). We therefore conclude that the district court did
                       not err in denying his petition without prejudice. Cf. Miles v. State, 120
                       Nev. 383, 387, 91 P.3d 588, 590 (2004).
                                   For the foregoing reasons, we
                                   ORDER the judgments of the district court AFFIRMED. 2




                                                          Gibbons


                                                                                        J.




                                                          Saitta


                       cc:   Hon. Michelle Leavitt, District Judge
                             Albert Leon Williams
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk

                             2We have reviewed all documents that appellant has submitted in
                       proper person to the clerk of this court in this matter, and we conclude
                       that no relief based upon those submissions is warranted. To the extent
                       that appellant has attempted to present claims or facts in those
                       submissions which were not previously presented in the proceedings
                       below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A


                "1...11P